Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 01/20/2022 in which claims 1-3, 5-10, and 12-15 are pending ready for examination.


Allowable Subject Matter
Claims 1-3, 5-10, and 12-15 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a smoke detector for use with an aspiration smoke detector (ASD) system, the smoke detector comprising:
a light source configured to emit a beam of light;
a reflector comprising an aperture, wherein the aperture is aligned with a direction of propagation of the beam of light when no scattering occurs; and
a photodetector;
wherein the reflector is configured to reflect light scattered from the beam of light received at the reflector to a single focal point; and

wherein the light source is configured to alternate a wavelength of the beam of light between a first wavelength and a second wavelength; and
wherein a change in wavelength of the beam of light between the first wavelength and the second wavelength is a discrete transition.
As for claim 9, none of the prior arts alone or in combination discloses a method of detecting smoke using a smoke detector for an aspiration smoke detector (ASD) system, the method comprising:
providing the smoke detector, wherein the smoke detector comprises a detection chamber with a reflector that is configured to reflect light received at the reflector to a single focal point;

passing a sample into the detection chamber;
passing a beam of light into the detection chamber;
reflecting light scattered by the sample received at the reflector to the single focal point; and
detecting, at the single focal point, the scattered light;
alternating a wavelength of the beam of light between a first wavelength and a second wavelength; and

The closest prior art, Matsunami et al (US 2017/0184447 A1) discloses a particle sensor including a light projector that projects light to a detection area. Matsunami does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1 and 9; such as, reflecting light scattered by the sample received at the reflector to the single focal point, detecting, at the single focal point, the scattered light, alternating a wavelength of the beam of light between a first wavelength and a second wavelength, and wherein a change in wavelength of the beam of light between the first wavelength and the second wavelength is a discrete transition. Therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2, 5-8, 10, and 12-15 are allowed due to their dependency of either claim 1 or 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
claims 1-3, 5-10, and 12-15 they have been fully considered and are persuasive.  The 35 USC § 102(a)(1)/103 rejections of claims 1-3, 5-10, and 12-15 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886